              Case 3:18-cv-05275-RBL Document 60 Filed 01/07/19 Page 1 of 14



 1                                                                  Honorable Ronald B. Leighton
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8
         SEAN WILSON, individually and on behalf
 9       of all other similarly situated,             NO. 3:18-cv-05275-RBL

10                          Plaintiff,                ANSWER TO COMPLAINT
                    v.
11
         PTT, LLC, a Delaware limited liability       JURY DEMAND
12       company d/b/a HIGH 5 GAMES, LLC, a
         Delaware limited liability company,
13
                            Defendant.
14

15

16            Defendant High 5 Games, LLC (“High 5”), by and through its attorneys of record,

17   Holland & Hart LLP, admits, denies, and states as follows in response to the Class Action

18   Complaint (“Complaint”) filed by Plaintiff Sean Wilson (“Wilson”) on April 6, 2018.

19                                       NATURE OF THE ACTION1

20            1.     Responding to paragraph 1 of the Complaint, High 5 admits that it develops

21   video games for the online market; that at least some video games in the online market are

22   from time-to-time referred to as “casual games”; and that High 5’s online video games appeal

23   to a mass audience and are popular. Except as so admitted, High 5 denies the allegations

24   contained in paragraph 1.

25

26   1
       High 5’s Answer repeats the same headings utilized in the Complaint filed by Wilson simply
     for organizational clarity, and by doing so High 5 does not concede the accuracy or
     appropriateness of such headings or waive any objections thereto.
     ANSWER TO COMPLAINT -1                                          CARNEY BADLEY SPELLMAN, P.S.
     (3:18-CV-05275-RBL)                                             701 FIFTH AVENUE, SUITE 3600
                                                                     SEATTLE, WA 98104
                                                                     TEL: (206) 622-8020 FAX: (206) 467-8215
            Case 3:18-cv-05275-RBL Document 60 Filed 01/07/19 Page 2 of 14



 1          2.      Responding to paragraph 2 of the Complaint, High 5 admits that High 5 online
 2   video games can be played on the Apple iOS, Android, and Facebook platforms. Except as so
 3   admitted, High 5 denies the allegations contained in paragraph 2.
 4          3.      Responding to paragraph 3 of the Complaint, High 5 admits that individuals
 5   playing its online video games are awarded free virtual coins when they begin playing a
 6   game. Except as so admitted, High 5 denies the allegations contained in paragraph 3.
 7          4.      Responding to paragraph 4 of the Complaint, High 5 denies the allegations.
 8          5.      Responding to paragraph 5 of the Complaint, High 5 admits that this action
 9   was filed by Wilson. Except as so admitted, High 5 denies the allegations contained in
10   paragraph 5.
11                                              PARTIES
12          6.      Responding to paragraph 6 of the Complaint, High 5 lacks knowledge or
13   information sufficient to form a belief about the truth of the allegations and on that basis
14   denies them.
15          7.      Responding to paragraph 7 of the Complaint, High 5 admits that it is a limited
16   liability company organized and existing under the laws of Delaware, with its principal place
17   of business located at One World Trade Center, Floors 58 and 59, New York, New York
18   10007, and High 5 further avers that its formal legal name is no longer PTT, LLC. Except as
19   so admitted and averred, High 5 denies the allegations contained in paragraph 7.
20                                  JURISDICTION AND VENUE
21          8.      Responding to paragraph 8 of the Complaint, High 5 denies the allegations.
22          9.      Responding to paragraph 9 of the Complaint, High 5 denies the allegations.
23          10.     Responding to paragraph 10 of the Complaint, High 5 denies the allegations.
24                                    FACTUAL ALLEGATIONS
25          11.     Responding to paragraph 11 of the Complaint, High 5 admits that technology
26   associated with mobile telephone devices has developed over time; that various types of

     online video games have been developed for play on mobile devices; that at least some video
     ANSWER TO COMPLAINT -2                                             CARNEY BADLEY SPELLMAN, P.S.
     (3:18-CV-05275-RBL)                                                701 FIFTH AVENUE, SUITE 3600
                                                                        SEATTLE, WA 98104
                                                                        TEL: (206) 622-8020 FAX: (206) 467-8215
             Case 3:18-cv-05275-RBL Document 60 Filed 01/07/19 Page 3 of 14



 1   games in the online market are from time-to-time referred to as “free-to-play” video games;
 2   and that in some instances at least some online video games permit players to purchase
 3   various items in transactions that are from time-to-time referred to as “micro-transactions” or
 4   “in-app purchases.” Except as so admitted, High 5 denies the allegations contained in
 5   paragraph 11.
 6           12.     Responding to paragraph 12 of the Complaint and footnotes 1 and 2 thereto,
 7   High 5 denies the allegations. High 5 further avers that the articles referenced therein are not
 8   proper subjects of judicial notice.
 9           13.     Responding to paragraph 13 of the Complaint and footnote 3 thereto, High 5
10   denies the allegations. High 5 further avers that the articles referenced therein are not proper
11   subjects of judicial notice.
12           14.     Responding to paragraph 14 of the Complaint and footnote 4 thereto, High 5
13   denies the allegations. High 5 further avers that the articles referenced therein are not proper
14   subjects of judicial notice.
15           15.     Responding to paragraph 15 of the Complaint and footnote 5 thereto, High 5
16   denies the allegations. High 5 further avers that the articles referenced therein are not proper
17   subjects of judicial notice.
18           16.     Responding to paragraph 16 of the Complaint and footnote 6 thereto, High 5
19   denies the allegations. High 5 further avers that the articles referenced therein are not proper
20   subjects of judicial notice.
21           17.     Responding to paragraph 17 of the Complaint and footnote 7 thereto, High 5
22   denies the allegations. High 5 further avers that the articles referenced therein are not proper
23   subjects of judicial notice.
24           18.     Responding to paragraph 18 of the Complaint and footnote 8 thereto, High 5
25   denies the allegations. High 5 further avers that the articles referenced therein are not proper
26   subjects of judicial notice.


     ANSWER TO COMPLAINT -3                                             CARNEY BADLEY SPELLMAN, P.S.
     (3:18-CV-05275-RBL)                                                701 FIFTH AVENUE, SUITE 3600
                                                                        SEATTLE, WA 98104
                                                                        TEL: (206) 622-8020 FAX: (206) 467-8215
             Case 3:18-cv-05275-RBL Document 60 Filed 01/07/19 Page 4 of 14



 1           19.     Responding to paragraph 19 of the Complaint and footnote 9 thereto, High 5
 2   denies the allegations. High 5 further avers that the articles referenced therein are not proper
 3   subjects of judicial notice.
 4           20.     Responding to paragraph 20 of the Complaint, High 5 admits that it is a
 5   leading developer and provider of game content for “land-based” platforms; that High 5 was
 6   the developer of the Da Vinci Diamonds game, which was released in 2008 and was one of
 7   the best performing games in High 5’s history; and that High 5 subsequently launched the
 8   Golden Goddess and Black Widow games, both of which have likewise been successful and
 9   have been described as “mega hits.” Except as so admitted, High 5 denies the allegations
10   contained in paragraph 20.
11           21.     Responding to paragraph 21 of the Complaint, High 5 admits that it develops
12   video games for the online market; that at least some video games in the online market are
13   from time-to-time referred to as “casual games”; and that High 5 online video games can be
14   played on the Apple iOS, Android, and Facebook platforms. Except as so admitted, High 5
15   denies the allegations contained in paragraph 21.
16           22.     Responding to paragraph 22 of the Complaint, High 5 denies the allegations.
17           23.     Responding to paragraph 23 of the Complaint, High 5 admits that individuals
18   playing its online video games are awarded free virtual coins when they begin playing a
19   game. Except as so admitted, High 5 denies the allegations contained in paragraph 23.
20           24.     Responding to paragraph 24 of the Complaint, High 5 admits that it is possible
21   that an individual playing certain High 5 online video games could be shown an image
22   depicted in Figure 1, the wording of which speaks for itself. Except as so admitted, High 5
23   denies the allegations contained in paragraph 24.
24           25.     Responding to paragraph 25 of the Complaint, High 5 admits that it is possible
25   that an individual playing certain High 5 online video games could be shown the image
26   depicted in Figure 2, the wording of which speaks for itself. Except as so admitted, High 5

     denies the allegations contained in paragraph 25.
     ANSWER TO COMPLAINT -4                                             CARNEY BADLEY SPELLMAN, P.S.
     (3:18-CV-05275-RBL)                                                701 FIFTH AVENUE, SUITE 3600
                                                                        SEATTLE, WA 98104
                                                                        TEL: (206) 622-8020 FAX: (206) 467-8215
            Case 3:18-cv-05275-RBL Document 60 Filed 01/07/19 Page 5 of 14



 1          26.     Responding to paragraph 26 of the Complaint, High 5 denies the allegations.
 2          27.     Responding to paragraph 27 of the Complaint, High 5 admits that it is possible
 3   that an individual playing certain High 5 online video games could be shown the image
 4   depicted in Figure 3, the wording of which speaks for itself. Except as so admitted, High 5
 5   denies the allegations contained in paragraph 27.
 6          28.     Responding to paragraph 28 of the Complaint, High 5 admits that, once a
 7   player of High 5 online video games presses the spin button, no further action on his or her
 8   part is required for purposes of that spin; that the player’s computer or mobile device
 9   communicates with and sends information to High 5 servers; that High 5 servers execute
10   game algorithms that determine the outcome of a spin; and that spin outcomes do not depend
11   on player skill. Except as so admitted, High 5 denies the allegations contained in paragraph
12   28.
13          29.     Responding to paragraph 29 of the Complaint, High 5 admits that individuals
14   playing High 5 online video games, at the conclusion of a spin, can continue playing the game
15   or can exit and return at a later time to initiate a new spin; and that High 5 maintains records
16   of each High 5 online game player’s spins and virtual coin balances. Except as so admitted,
17   High 5 denies the allegations contained in paragraph 29.
18                          FACTS SPECIFIC TO PLAINTIFF WILSON
19          30.     Responding to paragraph 30 of the Complaint, High 5 admits that Wilson has
20   used the High 5 Casino app, that Wilson made a single in-app purchase of virtual coins on
21   December 17, 2016 through Apple’s App Store, and that for purposes of that single in-app
22   purchase from Apple’s App Store, Wilson was using an Apple iOS device to obtain access.
23   Except as so admitted, High 5 denies the allegations contained in paragraph 30.
24          31.     Responding to paragraph 31 of the Complaint, High 5 admits that, between
25   December 17, 2016 (the date that Wilson made his single in-app purchase of virtual coins
26   through Apple’s App Store) and April 6, 2018 (the date of the Complaint): (1) Wilson logged

     into the High 5 Casino on December 21 and 22, 2016, and January 1, 2017, receiving free
     ANSWER TO COMPLAINT -5                                             CARNEY BADLEY SPELLMAN, P.S.
     (3:18-CV-05275-RBL)                                                701 FIFTH AVENUE, SUITE 3600
                                                                        SEATTLE, WA 98104
                                                                        TEL: (206) 622-8020 FAX: (206) 467-8215
            Case 3:18-cv-05275-RBL Document 60 Filed 01/07/19 Page 6 of 14



 1   virtual coins but not playing any video games in each instance; and (2) Wilson logged into the
 2   High 5 Casino on January 4 and 14, 2017, receiving free coins in each instance, and playing
 3   the “Bah, Humbug!,” “Aegean Sunset,” and “Hoot Loot” video games. Except as so
 4   admitted, High 5 denies the allegations contained in paragraph 31.
 5                                      CLASS ALLEGATIONS
 6          32.     Responding to paragraph 32 of the Complaint, High 5 admits that Wilson
 7   purports to bring this action as a class action lawsuit on behalf of himself and a particular
 8   class of individuals, with particular people purportedly excluded from the class. Except as so
 9   admitted, High 5 denies the allegations contained in paragraph 32.
10          33.     Responding to paragraph 33 of the Complaint, High 5 denies the allegations.
11          34.     Responding to paragraph 34 of the Complaint, High 5 denies the allegations.
12          35.     Responding to paragraph 35 of the Complaint, High 5 denies the allegations.
13          36.     Responding to paragraph 36 of the Complaint, High 5 denies the allegations.
14          37.     Responding to paragraph 37 of the Complaint, High 5 denies the allegations.
15          38.     Responding to paragraph 38 of the Complaint, High 5 denies the allegations.
16          39.     Responding to paragraph 39 of the Complaint, High 5 states that no response
17   to the statement contained therein is required. To the extent a response is required, High 5
18   avers that it reserves the right to respond should Wilson attempt to revise any aspect of his
19   “Class Allegations” or “Class Definition,” and High 5 expressly preserves any and all
20   objections to any such attempted revisions.
21                                      FIRST CAUSE OF ACTION
                            Violations of Revised Code of Washington § 4.24.070
22
                                    (On behalf of Plaintiff and the Class)
23          40.     Responding to paragraph 40 of the Complaint, High 5 incorporates the
24   foregoing responses to Wilson’s allegations as if fully set forth herein.
25          41.     Responding to paragraph 41 of the Complaint, High 5 admits that RCW
26   9.46.0289 is a statute and that the statutory language speaks for itself. Except as so admitted,

     High 5 denies the allegations contained in paragraph 41.
     ANSWER TO COMPLAINT -6                                             CARNEY BADLEY SPELLMAN, P.S.
     (3:18-CV-05275-RBL)                                                701 FIFTH AVENUE, SUITE 3600
                                                                        SEATTLE, WA 98104
                                                                        TEL: (206) 622-8020 FAX: (206) 467-8215
            Case 3:18-cv-05275-RBL Document 60 Filed 01/07/19 Page 7 of 14



 1          42.     Responding to paragraph 42 of the Complaint, High 5 admits that RCW
 2   9.24.070 is a statute and that the statutory language speaks for itself. Except as so admitted,
 3   High 5 denies the allegations contained in paragraph 42.
 4          43.     Responding to paragraph 43 of the Complaint, High 5 admits that RCW
 5   9.46.0237 is a statute and that the statutory language speaks for itself. Except as so admitted,
 6   High 5 denies the allegations contained in paragraph 43.
 7          44.     Responding to paragraph 44 of the Complaint, High 5 denies the allegations.
 8          45.     Responding to paragraph 45 of the Complaint, High 5 denies the allegations.
 9          46.     Responding to paragraph 46 of the Complaint, High 5 denies the allegations.
10          47.     Responding to paragraph 47 of the Complaint, High 5 denies the allegations.
11          48.     Responding to paragraph 48 of the Complaint, High 5 denies the allegations.
12          49.     Responding to paragraph 49 of the Complaint, High 5 admits that RCW
13   9.46.0285 is a statute and that the statutory language speaks for itself. Except as so admitted,
14   High 5 denies the allegations contained in paragraph 49.
15          50.     Responding to paragraph 50 of the Complaint, High 5 denies the allegations.
16          51.     Responding to paragraph 51 of the Complaint, High 5 admits that RCW
17   9.46.0225 is a statute and that the statutory language speaks for itself. Except as so admitted,
18   High 5 denies the allegations contained in paragraph 51.
19          52.     Responding to paragraph 52 of the Complaint, High 5 admits that RCW
20   9.46.0201 is a statute and that the statutory language speaks for itself. Except as so admitted,
21   High 5 denies the allegations contained in paragraph 52.
22          53.     Responding to paragraph 53 of the Complaint, High 5 admits that Wilson has
23   filed this action, purportedly on behalf of himself and a “Class,” and purportedly seeking
24   certain relief. Except as so admitted, High 5 denies the allegations contained in paragraph 53.
25

26


     ANSWER TO COMPLAINT -7                                            CARNEY BADLEY SPELLMAN, P.S.
     (3:18-CV-05275-RBL)                                               701 FIFTH AVENUE, SUITE 3600
                                                                       SEATTLE, WA 98104
                                                                       TEL: (206) 622-8020 FAX: (206) 467-8215
             Case 3:18-cv-05275-RBL Document 60 Filed 01/07/19 Page 8 of 14



 1                               SECOND CAUSE OF ACTION
         Violations of the Washington Consumer Protection Act, § RCW 19.86.010, et seq.
 2                             (On behalf of Plaintiff and the Class)
 3          54.     Responding to paragraph 54 of the Complaint, High 5 incorporates the
 4   foregoing responses to Wilson’s allegations as if fully set forth herein.
 5          55.     Responding to paragraph 55 of the Complaint, High 5 admits that RCW
 6   19.86.010 et seq. is a series of statutes and that the statutory language speaks for itself.
 7   Except as so admitted, High 5 denies the allegations contained in paragraph 55.
 8          56.     Responding to paragraph 56 of the Complaint, High 5 admits that RCW
 9   19.86.020 is a statute and that the statutory language speaks for itself. Except as so admitted,
10   High 5 denies the allegations contained in paragraph 56.
11          57.     Responding to paragraph 57 of the Complaint, High 5 admits that RCW
12   19.86.010 et seq. is a series of statutes and that the statutory language speaks for itself.
13   Except as so admitted, High 5 denies the allegations contained in paragraph 57.
14          58.     Responding to paragraph 58 of the Complaint, High 5 admits that RCW
15   19.86.010 et seq. is a series of statutes and that the statutory language speaks for itself.
16   Except as so admitted, High 5 denies the allegations contained in paragraph 58.
17          59.     Responding to paragraph 59 of the Complaint, High 5 denies the allegations.
18          60.     Responding to paragraph 60 of the Complaint, High 5 denies the allegations.
19          61.     Responding to paragraph 61 of the Complaint, High 5 denies the allegations.
20          62.     Responding to paragraph 62 of the Complaint, High 5 denies the allegations.
21          63.     Responding to paragraph 63 of the Complaint, High 5 denies the allegations.
22          64.     Responding to paragraph 64 of the Complaint, High 5 denies the allegations.
23          65.     Responding to paragraph 65 of the Complaint, High 5 admits that Wilson has
24   filed this action, purportedly on behalf of himself and a “Class,” and purportedly seeking
25   certain relief. Except as so admitted, High 5 denies the allegations contained in paragraph 65.
26


     ANSWER TO COMPLAINT -8                                              CARNEY BADLEY SPELLMAN, P.S.
     (3:18-CV-05275-RBL)                                                 701 FIFTH AVENUE, SUITE 3600
                                                                         SEATTLE, WA 98104
                                                                         TEL: (206) 622-8020 FAX: (206) 467-8215
            Case 3:18-cv-05275-RBL Document 60 Filed 01/07/19 Page 9 of 14



 1                                  THIRD CAUSE OF ACTION
                                         Unjust Enrichment
 2                               (On behalf of Plaintiff and the Class)
 3          66.     Responding to paragraph 66 of the Complaint, High 5 incorporates the
 4   foregoing responses to Wilson’s allegations as if fully set forth herein.
 5          67.     Responding to paragraph 67 of the Complaint, High 5 denies the allegations.
 6          68.     Responding to paragraph 68 of the Complaint, High 5 denies the allegations.
 7          69.     Responding to paragraph 69 of the Complaint, High 5 denies the allegations.
 8          70.     Responding to paragraph 70 of the Complaint, High 5 denies the allegations.
 9          71.     Responding to paragraph 71 of the Complaint, High 5 admits that Wilson has
10   filed this action, purportedly on behalf of himself and a “Class,” and purportedly seeking
11   certain relief. Except as so admitted, High 5 denies the allegations contained in paragraph 71.
12                       RESPONSE TO WILSON PRAYER FOR RELIEF
13          High 5 responds that Wilson is not entitled to any relief in this action.
14                                   AFFIRMATIVE DEFENSES
15          As affirmative defenses, High 5 alleges and states as follows:
16                                FIRST AFFIRMATIVE DEFENSE
17                                      (Failure to State a Claim)
18          The Complaint, and each cause of action alleged therein, fails to set forth facts
19   sufficient to state a claim upon which relief may be granted against High 5 and further fails to
20   state facts sufficient to entitle Wilson or any members of the putative class to the relief sought
21   or to any other relief whatever from High 5.
22                              SECOND AFFIRMATIVE DEFENSE
23                                  (Lack of Personal Jurisdiction)
24          The Court lacks personal jurisdiction over High 5.
25

26


     ANSWER TO COMPLAINT -9                                             CARNEY BADLEY SPELLMAN, P.S.
     (3:18-CV-05275-RBL)                                                701 FIFTH AVENUE, SUITE 3600
                                                                        SEATTLE, WA 98104
                                                                        TEL: (206) 622-8020 FAX: (206) 467-8215
            Case 3:18-cv-05275-RBL Document 60 Filed 01/07/19 Page 10 of 14



 1                               THIRD AFFIRMATIVE DEFENSE
 2                               (Lack of Subject Matter Jurisdiction)
 3          The Court lacks subject matter jurisdiction over the putative class claims under the
 4   Class Action Fairness Act, 28 U.S.C. § 1332(d).
 5                              FOURTH AFFIRMATIVE DEFENSE
 6                                          (Failure to Mitigate)
 7          Wilson and putative class members’ claims are barred, in whole or in part, by their
 8   failure to mitigate damages, if any.
 9                                FIFTH AFFIRMATIVE DEFENSE
10                        (Waiver, Estoppel, Unclean Hands, and/or Laches)
11          Wilson’s claims, and those claims Wilson purports to bring on behalf of members of
12   the putative class, are barred, in whole or in part, by the doctrines of waiver, estoppel, unclean
13   hands, and laches.
14                                SIXTH AFFIRMATIVE DEFENSE
15                                       (Statute of Limitations)
16          Some or all of Wilson’s claims, and those claims Wilson purports to bring on behalf of
17   members of the putative class, are barred by the applicable statutes of limitations.
18                             SEVENTH AFFIRMATIVE DEFENSE
19                                             (Choice of Law)
20          Wilson and putative class members have contractually agreed to the application of
21   New Jersey law to disputes at issue in the Complaint.
22                              EIGHTH AFFIRMATIVE DEFENSE
23                                            (Lack of Standing)
24          Wilson’s claims, and those claims Wilson purports to bring on behalf of the putative
25   class, are barred in whole or in part because Wilson and the putative class members lack
26   standing to assert the alleged claims.


     ANSWER TO COMPLAINT -10                                            CARNEY BADLEY SPELLMAN, P.S.
     (3:18-CV-05275-RBL)                                                701 FIFTH AVENUE, SUITE 3600
                                                                        SEATTLE, WA 98104
                                                                        TEL: (206) 622-8020 FAX: (206) 467-8215
             Case 3:18-cv-05275-RBL Document 60 Filed 01/07/19 Page 11 of 14



 1                                   NINTH AFFIRMATIVE DEFENSE
 2       (Consent, Notification, Ratification, Acquiescence, Authorization, Account Stated,
 3                                            and/or Acceptance)
 4               Wilson’s claims, and those claims Wilson purports to bring on behalf of members of
 5   the putative class, are barred, in whole or in part, by the existence of consent, notification,
 6   ratification, acquiescence, authorization, account stated, and/or acceptance.
 7                                   TENTH AFFIRMATIVE DEFENSE
 8                                      (Voluntary Payment Doctrine)
 9               Wilson’s claims, and those claims Wilson purports to bring on behalf of members of
10   the putative class, are barred by the voluntary payment doctrine.
11                                ELEVENTH AFFIRMATIVE DEFENSE
12                             (Comparative Fault and/or Assumption of Risk)
13               Wilson’s claimed damages, and any alleged damages of putative class, are in whole or
14   in part due to the actions and/or omissions of Wilson and putative class members, which
15   conduct will bar such claims or reduce such claims in an amount to be determined at the time
16   of trial.
17                                 TWELFTH AFFIRMATIVE DEFENSE
18                     (Failure to Establish Conditions Precedent, Statutory Defenses)
19               Wilson has not and cannot establish the conditions precedent to asserting any claims
20   arising out of or relating to High 5 under the Washington Gambling Act, Recovery of Money
21   Lost at Gambling Act, or the Washington Consumer Protection Act. High 5 is entitled to any
22   and all limitations of liability and defenses provided under the foregoing statutes.
23                               THIRTEENTH AFFIRMATIVE DEFENSE
24                                   (Acts or Omissions of Third Parties)
25               All or part of the damages alleged in the Complaint, if any, were caused by the acts
26   and/or omissions of third parties.


     ANSWER TO COMPLAINT -11                                              CARNEY BADLEY SPELLMAN, P.S.
     (3:18-CV-05275-RBL)                                                  701 FIFTH AVENUE, SUITE 3600
                                                                          SEATTLE, WA 98104
                                                                          TEL: (206) 622-8020 FAX: (206) 467-8215
            Case 3:18-cv-05275-RBL Document 60 Filed 01/07/19 Page 12 of 14



 1                           FOURTEENTH AFFIRMATIVE DEFENSE
 2                                       (Economic Loss Rule)
 3          Wilson’s claims, and those claims Wilson purports to bring on behalf of members of
 4   the putative class, are barred by the economic loss rule.
 5                            FIFTEENTH AFFIRMATIVE DEFENSE
 6                                (Reliance on Government Agencies)
 7          Wilson’s claims, and the claims of putative class members, are barred on the ground
 8   that High 5 relied on guidance from relevant government agencies, including, without
 9   limitation, the Washington Gambling Commission.
10                            SIXTEENTH AFFIRMATIVE DEFENSE
11                                     (Contractual Limitations)
12          Wilson and putative class members are barred from recovery, in whole or in part,
13   because of the terms to which Wilson and putative class members agreed in the applicable
14   Terms of Use.
15                                      PRAYER FOR RELIEF
16          WHEREFORE High 5 respectfully prays as follows:
17          A.       That Wilson takes nothing by way of his Complaint;
18          B.       That judgment be entered in favor of High 5 and against Wilson on all alleged
19   causes of action;
20          C.       That High 5 be awarded attorneys’ fees and costs of suit as may be appropriate
21   under applicable statutes and law; and
22          D.       That the Court award High 5 such other and further relief as the Court may
23   deem just and appropriate.
24                                          JURY DEMAND
25          High 5 hereby demands trial by jury on all issues so triable.
26


     ANSWER TO COMPLAINT -12                                          CARNEY BADLEY SPELLMAN, P.S.
     (3:18-CV-05275-RBL)                                              701 FIFTH AVENUE, SUITE 3600
                                                                      SEATTLE, WA 98104
                                                                      TEL: (206) 622-8020 FAX: (206) 467-8215
           Case 3:18-cv-05275-RBL Document 60 Filed 01/07/19 Page 13 of 14



 1         DATED this 7th day of January, 2019.
 2
                                                s/ Christopher A. Wright
 3                                           Christopher A. Wright, WSBA #26601
                                             Emilia J. Sweeney, WSBA #23371
 4                                           CARNEY BADLEY SPELLMAN, P.S.
                                             701 Fifth Avenue, Suite 3600
 5
                                             Seattle, Washington 98104
 6                                           Tel: (206) 622-8020 / Fax: (206) 467-8215

 7                                              s/ Erik F. Stidham
 8                                           Erik F. Stidham (Admitted Pro Hac Vice)
                                             Jennifer M. Jensen (Admitted Pro Hac Vice)
 9                                           Teague I. Donahey (Admitted Pro Hac Vice)
                                             HOLLAND & HART LLP
10                                           800 W. Main Street, Suite 1750
                                             Boise, Idaho 83702
11                                           Tel: (208) 342-5000 / Fax: (208) 343-8869
                                             E-mail: efstidham@hollandhart.com
12                                                    jmjensen@hollandhart.com
                                                      tidonahey@hollandhart.com
13
                                             Robert C. Ryan (Admitted Pro Hac Vice)
14                                           HOLLAND & HART LLP
                                             5441 Kietzke Lane
15                                           Reno, Nevada 89511
                                             Tel: (775) 327-3000 / Fax: (775) 786-6179
16                                           E-mail: rcryan@hollandhart.com

17

18
19

20

21

22

23

24

25

26


     ANSWER TO COMPLAINT -13                                    CARNEY BADLEY SPELLMAN, P.S.
     (3:18-CV-05275-RBL)                                        701 FIFTH AVENUE, SUITE 3600
                                                                SEATTLE, WA 98104
                                                                TEL: (206) 622-8020 FAX: (206) 467-8215
            Case 3:18-cv-05275-RBL Document 60 Filed 01/07/19 Page 14 of 14



 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on this 7th day of January, 2019, I electronically filed the foregoing
     Answer to Complaint and Jury Demand with the Clerk of the Court using the CM/ECF
 3   system which will send notification of such filing to the following:
 4
            Attorneys for Plaintiff
 5          Janissa Ann Strabuk
            Cecily C. Shiel
 6          TOUSLEY BRAIN STEPHENS PLLC
            1700 7th Ave Ste 2200
 7          Seattle WA 98101-4416
 8          Tel: (206) 682-5600
            jstrabuk@tousley.com
 9          cshiel@tousley.com

10          Attorneys for Plaintiff
            Benjamin H. Richman
11          EDELSON PC
12          350 North LaSalle St 14th Fl
            Chicago IL 60654
13          Tel: (312) 589-6370
            brichman@edelson.com
14
            Attorneys for Plaintiff
15          Todd Logan
16          Rafey S. Balabanian
            Eve-Lynn Rapp
17          EDELSON PC
            123 Townsend St Ste 100
18          San Francisco CA 94107
            Tel: (415) 638-9660
19
            tlogan@edelson.com
20          rbalabanian@edelson.com
            erapp@edelson.com
21

22
                                                    /s/ Stacy Gust
23                                                  Stacy Gust, Legal Assistant

24

25

26

     ANSWER TO COMPLAINT -14                                            CARNEY BADLEY SPELLMAN, P.S.
     (3:18-CV-05275-RBL)                                                701 FIFTH AVENUE, SUITE 3600
                                                                        SEATTLE, WA 98104
                                                                        TEL: (206) 622-8020 FAX: (206) 467-8215
